                        Case 3:19-cv-07078-LB Document 6 Filed 10/30/19 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                        California


                   CARLOS FERNANDEZ                                              )
                                                                                 )
                                                                                 )
                                                                                 )
                            Plaintiff(s)                                         )
                                                                                 )                                       3:19-cv-07078-LB
                                v.                                                                   Civil Action No.
                                                                                 )
                   CITY OF SAN MATEO                                             )
                                                                                 )
                                                                                 )
                                                                                 )
                           Defendant(s)                                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CITY OF SAN MATEO: 330 West 20th Avenue, San Mateo, CA 94403




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: PAUL L. REIN, Esq. (SBN 43053)
                                           AARON M. CLEFTON, Esq. (SBN 318680)
                                           Rein & Clefton, Attorneys at Law
                                           200 Lakeside Drive, Suite A
                                           Oakland, CA 94612


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                         ST
                                                                           ATE
                                                                              S DISTR
                                                                                     IC
                                                                                       T                    CLERK OF COURT
                                                                     D
                                                                                                           Susan Y. Soong
                                                                                               CO
                                                                E
                                                              IT




                                                                                                 UR
                                                            UN




                                                                                                   T




                                                                                                                                       Felicia Brown
                                                            N O RT




         October 30, 2019
                                                                                                    NI A




Date:
                                                                                                OR
                                                              HE




                                                                                               IF




                                                                     N
                                                                                               AL
                                                                     R




                                                                         DI
                                                                              S T RI T O F C                       Signature of Clerk or Deputy Clerk
                                                                                    C
